Citation Nr: 1511345	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-36 084	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran an increased, 20 percent disability rating, effective June 8, 2007.

In February 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.  

In August 2011 and June 2014, the Board remanded the case for additional development.  The requested development and due process considerations were completed and SSOC were issued thereafter.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The case has been returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to service connection for neurological disorders other than radiculopathy of the left leg and foot and numbness of the left hand and arm, as secondary to service-connected lumbosacral strain, and an application to reopen a claim of service connection for radiculopathy of the left leg and foot and numbness of the left hand and arm, as secondary to service-connected lumbosacral strain were raised by the Veteran's representative in the January 2011 VA Form 646.  These issues were referred to the Agency of Original Jurisdiction (AOJ) in the June 2014 Board remand; however, no action has been taken by the AOJ to develop or adjudicate these claims.  More recently, in an August 2014 VA Form 21-526b, the Veteran raised a claim of entitlement to service connection for sleep apnea.  This claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

On January 26, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for an increased rating of the service-connected lumbosacral strain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for an increased rating of the service-connected lumbosacral strain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a January 2015 statement, has withdrawn the appeal of the claim for an increased rating of the service-connected lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a claim for an increased evaluation for the service-connected lumbosacral strain is dismissed.




		
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


